
	

114 HR 3318 IH: Reducing Tax Preparation Burdens for American Investments and Repairs Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3318
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Blum (for himself and Mr. Cramer) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To require the Secretary of the Treasury to modify regulations to increase the amount of the de
			 minimis safe harbor election for exemption from capital expenditures for
			 taxpayers without certain financial statements.
	
	
 1.Short titleThis Act may be cited as the Reducing Tax Preparation Burdens for American Investments and Repairs Act. 2.Increase in de minimis safe harbor election for exemptions from capital expenditures for taxpayers without certain financial statements (a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of the Treasury shall modify Treasury Regulation section 1.263(a)–1(f) (26 C.F.R. 1.263(a)–1(f)) to increase the $500 de minimis rule for taxpayers without applicable financial statements to $2,500.
 (b)Effective dateThe revised regulations under this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2015.
			
